Manning J.:'
The Court erred in charging the jury that by the terms of the contract either party might put an end to it by giving notice to the other. By the contract defendants bound themselves to pay five dollars per week for the care and board of the lunatic as long as he should continue *521in the Asylum, and to remove him therefrom whenever the room occupied by him should be required for a class of patients having preference by law. To put an end to the contract they should have removed the lunatic from the Asylum, or offered to' remove him. No notice short of a removal or offer to remove him would terminate their liability for his care and board.
The judgment is reversed, with costs, and a new trial ordered.
The other Justices concurred.